439 F.2d 152
Daniel WYATT, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
No. 30383 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 22, 1971.

Petition for Review of an Order of the Immigration and Naturalization Service.
Ben G. Levy, Houston, Tex., for petitioner-appellant.
John N. Mitchell, Atty. Gen., of the U. S., U. S. Dept. of Justice, Washington, D. C., Anthony J. P. Farris, U. S. Atty., Ronald J. Waska, James Gough, Asst. U. S. Attys., Houston, Tex., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966